 62308 NLRB No. 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In denying review, we note that although the nine customer serv-ice representatives (CSRs) have considerable daily contact with in-
stallers and technicians, the undisputed findings by the Acting Re-
gional Director establish that the CSRs perform distinct duties from
those of the installers and technicians, are separately supervised, are
administratively organized in a separate department, do not work in
the field with tools or on any cable equipment, and must have expe-
rience using computers and the telephone. The thrust of their work
is thus customer relations, and, as the Acting Regional Director
found, their inclusion is not required. See Cablevision Systems De-velopment Co., 251 NLRB 1319, 1323 (1980).Harron Communications, Inc. and Local Union1448, International Brotherhood of Electrical
Workers, AFL±CIO, Petitioner. Case 4±RC±17861July 29, 1992ORDER DENYING REVIEWBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHThe Board has delegated its authority in this pro-ceeding to a three-member panel, which has considered
the Employer's request for review of the Acting Re-
gional Director's Decision and Direction of Election (a
copy of which is attached). The request for review is
denied as it raises no substantial issues warranting re-
view.1APPENDIXThe Employer, a New York corporation, is engaged in op-erating a cable television system with a facility located in
Malvern, Pennsylvania. The Petitioner seeks to represent a
unit of all technicians employee by the Employer at its Mal-
vern, Pennsylvania facility. The parties stipulated that techni-
cian, installers, a converter repairperson, and a warehouse
employee should be included in the unit and that Chief Tech-
nician Jim Mellon, Assistant Chief Technician David
McGarrity, sales employees, guards and supervisors as de-
fined in the Act should be excluded from the unit. The Em-
ployer, contrary to the Petitioner would also include its nine
customer service representatives (CSRs) and its draftsperson.
The Petitioner takes the position that the CSRs are office
clericals and that they and the draftsperson lacks a commu-
nity of interest with the other unit employees.Acting Regional Manager Andy Walton oversees the Em-ployer's Operations. CSRs work in the Customer
Service/Business Department under the supervision of Busi-
ness Manager Hugh Scott. They work Monday through Fri-
day three staggered shifts: 7:30 a.m. to 4:30 p.m., 8:00 a.m.
to 5:00 p.m., and 9:00 a.m. to 6:00 p.m. The CSRs have 1
one-hour lunch break, are paid hourly and receive the same
benefits as the other unit employees. They do not wear a uni-
form, never leave the facility, and do not work with tools.The technicians, installers converter repairperson, andwarehouse employee work in the Technical Department and
are supervised by Chief Technician Mellon. The techniciansand installers work Monday through Friday, 8:00 a.m. to
4:30 p.m., or Tuesday through Saturday, 10:00 a.m. to 6:30
p.m. The converter repairperson pulls parts and equipmentneeded on a particular job and repairs old converter units. OnSaturdays, the converter repairperson spends about 25% of
his time performing CSR duties. The warehouse employee,
who works Monday through Friday, 7:45 a.m. to 4:15 p.m.
keeps an inventory of equipment and supplies and orders
those items when needed. The warehouse employee Performs
the converter repairperson's duties on Mondays. The techni-cians, installers and warehouse employees have half-hour
lunch break. The converter repairperson has one hour for
lunch.CSRs are required at a minimum to have a high schooleducation prior customer service background, and experience
using personal computers and telephones. They handle all in-
coming calls and walk-ins from the public seeking initial
hook-ups or responses to service-related problems. CSRs ini-
tiate a check-in procedure for every new customer in order
to ensure that the customer is billed for the services ren-
dered. CSRs enter installation orders or service calls into the
computer which identify a date and time slot when the in-
staller or technician will do the work and also enter informa-
tion indicating what time commitments have been made.
CSRs generate a print out for the converter repairperson
which he uses to gather equipment and parts the installers
need for the next day's work. On service-related call, CSRs
attempt to help the customer troubleshoot the problem by in-
structing them over the telephone before deciding to schedule
an appointment with an installer or technician. The techni-
cians do similar troubleshooting themselves when they start
service jobs. CSRs are in daily contact with the installers and
technicians. Installers and technicians are required to call
CSRs upon the completion of each job, at the end of each
day, and during the job when problems develop. CSRs main-
tain a record of each service 11, the particular problems en-
countered, and, for installations, the convert serial number
which insures that the customer does not lose service. The
CSRs track jobs completed, those that must be carried over
to the next day, and those that must be completed on an
overtime basis. If a scheduling problem arises, CSRs will ei-
ther reschedule the appointment, get another installer or tech-
nician to do the work or obtain overtime authorization from
the chief technician. CSRs also have contact with the con-
verter repairperson because the CSRs handle walk-in sub-
scribes who bring in faulty equipment. CSRs hold discus-
sions with the converter repairperson in order to determine
what is wrong with the equipment and what parts are needed
for its repair. CSRs also contact the warehouse employee if
they need spools, cable, or other material. On ``nonpaid dis-
connect'' days, which occur once or twice a month, installers
may get money from customers on delinquent accounts
which they turn over to the CSRs at the end of the day.CSRs and representatives from the other unit positionsparticipate in safety and entertainment committees and all
employees attend social events the entertainment committee
sponsors. All employees have access to the same lunchroom,
but the technicians and installers usually eat near their
jobsites. The Employer described ``cross-training'' of em-
ployees which appears to be a means of having the field em-
ployees and CSRs see how the different jobs involved in the
business are performed. CSRs have accompanied technicians
or installers in the field to observe their work. However,
there is no standard schedule or periodic time when this oc-
curs; employees employed for several years may have en- 63HARRON COMMUNICATIONSgaged in such activities on only a few days. Job vacanciesare posted and any employee can apply for the vacant posi-
tions. The record discloses that only one employee, an in-
staller, voluntarily transferred to a CSR position, and that
was in 1979.It is well-established that the unit sought by the Petitionerneed not be the only appropriate unit or even the most appro-
priate unit, but only that it be an appropriate unit. MorandBros. Beverage Co., 91 NLRB 409, 418 (1950), enfd. 190F.2d 576 (7th Cir. 1951). Although a unit which included the
CSRs would be appropriate, the record evidence establishes
that the unit sought by Petitioner, which excludes the CSRs,
is also appropriate. Thus, although the CSRs have regular
contact with other unit employees, they are separately super-
vised, they do not go into the field, and, unlike the other unit
employees, they do not use tools or wear uniforms. They
work Monday through Fridays whereas the other unit em-
ployees may work Saturdays. Unlike other employees they
are required to have a customer service background. Only
one installer transferred to a CSR position and that occurred
long ago. The fact that they do some troubleshooting with
customers by telephone in order to avoid the necessity of a
service call does not require their inclusion in a unit with the
technicians and installers. Cablevision Systems DevelopmentCo., 251 NLRB 1319, 1323±1324 (1980). Further, althoughthe converter repairperson performs approximately 2 hours of
CSR work on Saturdays, those functions comprised only 5
percent of his or her weekly work. The overwhelming major-
ity of the converter repairperson's work is spent on duties
more associated with those of the unit employees than on
those associated with the CSRs' duties. The converter
repairperson might be considered a dual-function employee,
see Mid-State Distributing Co., 276 NLRB 1511, 1559±1562(1985), but the CSR duties he or she performs do not estab-
lish that the CSRs have such a substantial community of in-
terest with them or other employees to find the unit sought
by the Petitioner to be inappropriate. There is cross-training
of employees, but it appears to be sporadic and the record
evidence does not disclose that it results in the substitution
of one group of employees for the other. Based on the fore-going, I find that the CSRs are office clerical employees who
lack a sufficient community of interest with the other unit
employees to warrant their inclusion in the unit. CablevisionSystems, supra; cf. Micronesia Telecommunications Corp.,273 NLRB 354, 358 (1984), enfd. 820 F.2d 1097 (9th Cir.1987); National Telephone Co., 219 NLRB 634, 637 (1975);Akron Telerama Cablevision, 191 NLRB 4 (1971).The draftsperson reports to Assistant Chief TechnicianMcGarrity who in turn reports to the chief technician. The
draftsperson is hourly paid and receives the same benefits as
the other unit employees. The technicians, installers, and
draftsperson wear the same uniforms, and work with similar
tools. The draftsperson is required to have a minimum of two
years experience in cable tv design and a high school edu-
cation. The draftsperson must know the technician's job and
is responsible for designing any new cable tv plan the Em-
ployer will build and activate. Half of the draftsperson's timeis spent out of the office on the various jobsites. In this re-
gard, the draftsperson performs on-site surveys which deter-
mine whether a particular jobsite is serviceable and at what
cost. While surveying jobs, the draftsperson has contact with
the technicians and installer. The draftsperson prepares a
blueprint for a particular job which he explains to installers
or technicians and checks to make sure it is followed. Prob-
lems encountered by installers or technicians in completing
a job are discussed with the draftsperson. The Employer des-
ignates one of the CSRs as the ``survey person'' on a rotat-
ing basis. That CSR makes the initial jobsite assignment to
the draftsperson an acts as the primary liaison between the
draftsperson and the customers, although the draftsperson
also has direct contact with the customers. In addition to
these job duties the draftsperson is responsible for fleet main-
tenance. The draftsperson performs minor repairs on the Em-
ployer's vehicles or makes the necessary arrangements to
have servicing work done. Thus, if a technician or installer
is having problems with a particular vehicle, they must con-
sult the draftsperson. The draftsperson as a slightly higher
wage rate than the other unit employees. However, the
draftsperson receives the same benefits, works in the same
department, is subject to the same supervision, wears a uni-
form, uses some of the same tools, and spends portions of
his time on the jobsites in direct contact with other unit em-
ployees. Based on the foregoing, I find that the draftsperson
shares a sufficient community of interest with the unit em-
ployee to warrant his inclusion in the unit. Accordingly, I
shall include the draftsperson in the unit. See Southern Mary-land Hospital Center, 274 NLRB 1470, 1471 (1985).